Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action 

Objection to the Specification 
The disclosure is objected to because of the following informalities: 
(1) In paragraph [0023], lines 2 and 4, “20” is not found in any drawings.
(2) In paragraph [0024], lines 8-9, “33” is not found in any drawings.            (3) In paragraph [0024], line 9, “greater … that” should read --greater … than--. 
(4) In paragraph [0026], line 3, “being” should read --and--.
(5) In paragraph [0027], line 4 should end with a period.
Appropriate correction is required.

Claim Objection 
Claims 11 and 12 are objected to because of the following informalities:
(1) In claim 11, line 5, “53” should be deleted.
(2) In claim 12, line 3, “human” should read --human’s--.
Appropriate correction is required.

Claim Rejection - 35 U.S.C. 112(b)
1.       The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

2.       Claims 1-12 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
          (1) In claim 1, line 5, “being proximate a cutting blade” is vague and indefinite because it is making a reference to an element (i.e. a cutting blade) that is not a part of the claimed invention.  Further, “a cutting edge” is vague and indefinite.   
          (2) In claim 1, line 9, “fingers of a hand coupled to the cutting implement handle” does not make sense.  It is suggested “coupled to” be changed to --holding--. 
          (3) In claim 1, line 14, “upper edge” and “bottom edge” should read --the upper edge-- and --the bottom edge--, respectively, since they refer to the ones previously cited.
          (4) In claim 2, line 3, “second side” should read --the second side-- since it refers to the one previously cited.
          (5) In claim 5, lines 1-2, “the plurality of phalangeal notches includes an index phalangeal notch” should read --the one of the plurality of phalangeal notches is an index phalangeal notch--.  Please note in claim 4, “one of the plurality of phalangeal notches” refers to the notch 21 shown in Fig.1 having an upper segment 30.  In claim 5, an index phalangeal notch proximate the first end 11 and angularly oriented theretowards also refers to the notch 21 shown in Fig.1.  The notch cited in both claims 4 and 5 is the same notch 21. 
          (6) In claim 6, “the index phalangeal notch”, “an upper segment” and “a surface” should refer to the ones cited in claim 4.  It is suggested the main body of claim 6 be changed to --wherein the surface of the upper segment is angled inwards towards the centerline of said body--.      
          (7) In claim 7, line 3, “said body being operably coupled to a cutting blade” is confusing as it is unclear if the invention is directed solely to a handle (i.e. a subcombination) or a handle in combination with a cutting blade.  
          (8) In claim 7, lines 5-6, “being proximate a cutting blade” is vague and indefinite because it is making a reference to an element (i.e. a cutting blade) that is not a part of the claimed invention.  Further, “a cutting edge” is vague and indefinite.   
          (9) In claim 7, line 16, “upper edge” and “bottom edge” should read --the upper edge-- and --the bottom edge--, respectively, since they refer to the ones previously cited.
          (10) In claim 10, line 3, “second side” should read --the second side-- since it refers to the one previously cited.
          (11) In claim 11, lines 4-5, “a bottom area” is vague since it is undefined. 
Claim Rejection - 35 U.S.C. 102(a)(1)
1.       The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.       Claims 1 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (U.S. Patent No. 3,868,110).  
          It is noted claim 1 has been rejected under 35 U.S.C. 112(b) for the limitation “said first end being proximate a cutting edge” which renders the scope of the invention vague.  For examination purpose, claim 1 has been interpreted as a subcombination claim (i.e. handle), and the cutting edge has no patentable import in the structure of the handle.       
          Regarding claim 1, Jones discloses a handle configured to facilitate an improved engagement thereof, wherein the handle comprising:
          a body (11), said body (11) having a first side (S1, see Fig.1 as annotated below) and a second side (i.e. opposite the first side), said body (11) having a first end (E1) and a second end (E2), said body (11) having a top edge (TE) and a bottom edge (BE);

    PNG
    media_image1.png
    705
    608
    media_image1.png
    Greyscale

           a plurality of phalangeal notches (31,32,33,34), said plurality of phalangeal notches (31,32,33,34) being formed in the bottom edge (BE) of said body (11), said plurality of phalangeal notches (31,32,33,34) being arcuate in form and adjacent to each other, said plurality of phalangeal notches (31,32,33,34) configured to operably engage fingers of a hand holding the handle;
            a thumb engagement indentation (22), said thumb engagement indention (22) formed in the first side (S1) of said body (11), said thumb engagement indention (22) being defined by a lower edge (LE, see Fig.2 as annotated below), an upper edge (UE) and a bottom edge (BE), wherein the lower edge (LE), the upper edge (UE) and the bottom edge (BE) are contiguous, said thumb engagement indentation (22) having a surface (S), wherein said surface (S) of said thumb engagement indentation (22) is lower than that of an upper surface of the first side (S1), said thumb engagement indentation (22) being angularly oriented toward said first end (E1) of said body (11) as claimed.    

    PNG
    media_image2.png
    678
    631
    media_image2.png
    Greyscale

          It is noted claim 7 has been rejected under 35 U.S.C. 112(b).  For examination purpose, claim 7 has been treated as a subcombination claim directed to a handle, and a cutting blade cited therein has no patentable import on the structure of the handle.        
          Regarding claim 7, Jones discloses a handle configured to facilitate a stronger grip, wherein the handle comprising:
          a body (11), said body (11) having a first side (S1, see annotated Fig.1) and a second side (i.e. opposite the first side), said body (11) having a first end (E1) and a second end (E2), said body (11) having a top edge (TE) and a bottom edge (BE);
           four phalangeal notches (31,32,33,34), said four phalangeal notches (31,32,33,34) being formed in the bottom edge (BE) of said body (11), said four phalangeal notches (31,32,33,34) being arcuate in form and adjacent to each other, said four phalangeal notches (31,32,33,34) including a first phalangeal notch (31), said first phalangeal notch (31) being proximate said first end (E1) of said body (11), said first phalangeal notch (31) having a radius that is largest of all said four phalangeal notches (31,32,33,34, note Fig.5);
            a thumb engagement indentation (22), said thumb engagement indention (22) formed in the first side (S1) of said body (11), said thumb engagement indention (22) being defined by a lower edge (LE, see annotated Fig.2), an upper edge (UE) and a bottom edge (BE), wherein the lower edge (LE), the upper edge (UE) and the bottom edge (BE) are contiguous, said thumb engagement indentation (22) having a surface (S), wherein said surface (S) of said thumb engagement indentation (22) is lower than that of an upper surface of the first side (S1), said thumb engagement indentation (22) being angularly oriented towards said first end (E1) of said body (11).  The statement of intended use “during use of a cutting implement” does not define any structure and accordingly cannot serve to distinguish.      
           Regarding claim 8, Jones shows the first phalangeal notch (31) including an upper segment (US) having a surface, wherein the surface of the upper segment (US) is formed inwards towards a centerline of the body (11).  
           Regarding claim 9, Jones’ first phalangeal notch (31) is angularly oriented towards the first end (E1) of the body (11, see annotated Fig.1).  

Indication of Allowable Subject Matter
Claims 2-6 and 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HWEI-SIU PAYER whose telephone number is (571)272-4511.  The examiner can normally be reached on Monday-Friday, 7:30 AM -4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HWEI-SIU C PAYER/Primary Examiner, Art Unit 3724